


Exhibit 10.4


SUBSCRIPTION AGREEMENT
NeoStem, Inc.
420 Lexington Avenue
Suite 450
New York, New York 10170
Attention: Chief Executive Officer
Ladies and Gentlemen:
The undersigned investor (the “Investor”) under the following terms and
conditions, offers to subscribe (the “Offer”) for the securities of NeoStem,
Inc., a Delaware corporation (the “Company” or “NeoStem”). The Company is
offering (the “Offering”) units (“Units”) at a per Unit price equal to the
greater of (i) $.40 or (ii) a penny above the closing market price per share of
the Company's Common Stock on the date the Investor executes this Subscription
Agreement (the “Closing Price”), with each Unit consisting of (a) one share (the
“Common Shares”) of common stock, $.001 par value (the “Common Stock”) and (b)
one accompanying warrant (each, a “Warrant” and together the “Warrants”) for the
purchase of one share of Common Stock (each, a “Warrant Share”) at an exercise
price equal to the greater of (i) $.51, subject to adjustment, becoming
exercisable six months after the date of issuance and expiring five years from
the date of issuance. The form of Warrant is attached hereto as Exhibit A.
The Investor understands that the Units are being issued pursuant to one or more
exemptions from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act” or the “Act”), in a private placement pursuant to
an exemption from registration under Regulation D promulgated under Section 4(2)
and Rule 506 of the Act and/or an exemption from registration under Regulation S
promulgated under the Securities Act. As such, the Common Stock, the Warrants
and the Warrant Shares each are “restricted securities” and may not be sold or
transferred absent a registration statement declared effective under the Act or
an exemption from the registration requirements of the Act.
1.    Subscription.
The closing (the “Closing”) of the transactions hereunder shall take place at
the offices of the Company or at such other location as the Company may
determine after the receipt by the Company of subscriptions for Units from
Investors from time to time and after it has been determined that all conditions
in this Agreement have been met. At each Closing, funds equal to the
Subscription Amount of each Investor shall be delivered to the Company and the
Company shall promptly thereafter deliver to each such Investor his, her or its
respective Common Shares and Warrants as provided herein. The Company may close
on any number of Units it may choose in its sole determination.
Subject to the terms and conditions hereinafter set forth in this Subscription
Agreement, the Investor hereby offers to subscribe for Units as set forth in the
Investor Signature Page attached hereto and contemporaneously herewith makes
payment for the purchase of the Units by wire transfer or bank check.
2.    Conditions.
The Offer is made subject to the following conditions: (i) that the Company,
acting in good faith, shall have the right to accept or reject this Offer, in
whole or in part, for any reason; (ii) that the Investor agrees to comply with
the terms of this Subscription Agreement; and (iii) the Units are accepted for
listing on the NYSE-Amex.
Acceptance of this Offer shall be deemed given by the countersigning of this
Subscription Agreement by the Company. In the event the Company does not accept
the Offer, any and all proceeds for the purchase of the Units by the Investor
shall be returned to Investor.
3.    Representations and Warranties of the Investor.
The Investor, in order to induce the Company to accept this Offer, hereby
warrants and represents as follows:
PLEASE CHECK ONE OR BOTH OF THE TWO BOXES BELOW AS APPROPRIATE:


¨  Investor is purchasing under Regulation D






--------------------------------------------------------------------------------




OR


¨ Investor is purchasing under Regulation S


(a)    Organization; Authority. The Investor, if not an individual, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Subscription
Agreement and otherwise to carry out its obligations hereunder. The purchase by
Investor of the Units hereunder has been duly authorized by all necessary action
on the part of Investor. This Subscription Agreement has been duly executed by
Investor, and when delivered by Investor in accordance with the terms hereof,
will constitute the valid and legally binding obligation of Investor,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
(b)    Investor Representation for Purchase under Regulation D.


(i) Restricted Securities.  Investor understands that the Units, Common Shares,
Warrants and Warrant Shares (collectively the “Securities”) are each “restricted
securities” and have not been registered under the Securities Act or qualified
under any applicable state securities law by reason of their issuance in a
transaction that does not require registration or qualification (based in part
on the accuracy of the representations and warranties of the Investor contained
herein), and that such securities must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration. The Investor hereby agrees
that the Company may insert the following or similar legend on the face of the
certificates evidencing the Units, Common Shares, Warrants and Warrant Shares,
if required in compliance with federal and state securities laws:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) NOR UNDER THE SECURITIES LAWS OF ANY STATE.  THEY
MAY NOT BE SOLD, OFFERED FOR SALE, OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE
SECURITIES ACT.”


The Investor understands and acknowledges that the U.S. Securities and Exchange
Commission (the “Commission”) currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
effective date of a registration statement registering the re-sale of the Common
Shares and the Warrant Shares is a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Accordingly, the Investor agrees
not to use any of the Common Shares or Warrant Shares to cover any short sales
made prior to the effective date of such registration statement.
(ii)    No Distribution. Investor is acquiring the Units as principal for its
own account, in the ordinary course of its business, and not with a view to or
for distributing or reselling such Units or any part thereof. Investor has no
present intention of distributing any of such Common Shares, Warrants or Warrant
Shares and has no agreement or understanding, directly or indirectly, with any
other individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof), or other entity
of any kind (each, a “Person”) regarding the distribution of such Common Shares,
Warrants or Warrant Shares (this representation and warranty not limiting such
Investor's right or intent to sell the Common Share, Warrants or Warrant Shares
pursuant to a Registration Statement or otherwise in compliance with applicable
federal and state securities laws).
(iii)    Investor Status.  Investor is an “Accredited Investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) under the Securities Act.  In
general, an Accredited Investor is deemed to be an institution with assets in
excess of $5,000,000 or individuals with net worth in excess of $1,000,000
(excluding the value of the Investor's home) or annual income exceeding
$200,000, or $300,000 jointly with their spouse and is defined on Schedule A
hereto.




--------------------------------------------------------------------------------






(iv)    Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication, and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Units, and has so evaluated the merits and
risks of such investment. The Investor has not authorized any Person to act as
his Purchaser Representative (as that term is defined in Regulation D of the
General Rules and Regulations under the Act) in connection with this
transaction. Investor is able to bear the economic risk of an investment in the
Units and, at the present time, is able to afford a complete loss of such
investment.
(v)    General Solicitation. Investor is not purchasing the Units as a result of
any advertisement, article, notice or other communication regarding the Units
published in any newspaper, magazine, or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
(c)         Investor Representations for Purchase under Regulation S.


(i)          Restricted Securities.  Investor understands that the Units, Common
Shares, Warrants and Warrant Shares (collectively the “Securities”) are each
“restricted securities” and have not been registered under the Securities Act or
qualified under any applicable state securities law by reason of their issuance
in a transaction that does not require registration or qualification (based in
part on the accuracy of the representations and warranties of the Investor
contained herein), and that such securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration.  The Investor hereby
agrees that the Company may insert the following or similar legend on the face
of the certificates evidencing the Units, Common Shares, Warrants and Warrant
Shares, if required in compliance with federal and state securities laws:


"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISTRIBUTED,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES, ITS TERRITORIES, POSSESSIONS, OR
AREAS SUBJECT TO ITS JURISDICTION, OR TO OR FOR THE ACCOUNT OR BENEFIT OF A
"U.S. PERSON" AS THAT TERM IS DEFINED IN RULE 902 OR REGULATION S OF THE ACT, AT
ANY TIME PRIOR TO ONE (1) YEAR AFTER THE ISSUANCE OF THIS CERTIFICATE, IN THE
ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
ACT, OR (ii) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM FROM
UNDER THE ACT.  HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.  ANY SALES, TRANSFERS OR
OTHER DISTRIBUTIONS OF THE SECURITIES MUST BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT.  THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER
OR OTHER DISTRIBUTION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE."


The Investor understands and acknowledges that the U.S. Securities and Exchange
Commission (the “Commission”) currently takes the position that coverage of
short sales of shares of the Common Shares “against the box” prior to the
effective date of a registration statement registering the re-sale of the Units,
Common Shares, Warrants and Warrant Shares is a violation of Section 5 of the
Securities Act, as set forth in Item 65, Section 5 under Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation
Finance.  Accordingly, without limiting the restrictions set forth
herein, Investor agrees not to use any of the Units, Common Shares, Warrants and
Warrant Shares to cover any short sales made prior to the effective date of such
registration statement.
 
(ii)  (a)  Non-U.S. Person.  The Investor is a Non-U.S. Person (as defined
herein).  As used herein, the term “United States” means and includes the United
States of America, its territories and possessions, any State of the United
States, and the District of Columbia, and the term “Non-U.S. Person” means any
person who is not a U.S. Person, within the meaning of Regulation S, the
definition of which is set forth on Schedule B attached hereto, or is deemed not
to be a U.S. Person pursuant to Rule 902(k)(2) of Regulation S, as set forth on
Schedule C attached hereto.


(b)     The Investor has been advised and acknowledges that:


1.the Securities have not been, and when issued, will not be registered pursuant
to the Securities Act, the securities laws of any state of the United States or
the securities laws of any other country;


2.in issuing and selling the Securities to the Investor pursuant hereto, the
Company is relying upon the “safe harbor” provided by Regulation S;




--------------------------------------------------------------------------------






3.it is a condition to the availability of the Regulation S “safe harbor” that
the Securities not be offered or sold in the United States or to a U.S. Person
until the expiration of a period of one year following the Closing (the
“Restricted Period”); and


4.notwithstanding the foregoing, prior to the expiration of the Restricted
Period the Securities may be offered or sold by the holder thereof if such offer
and sale is made in compliance with the terms of this Agreement and either: (A)
if the offer or sale is within the United States or to or for the account of a
U.S. Person (as such terms are defined in Regulation S), the sale is made
pursuant to an effective registration statement or pursuant to an exemption from
the registration requirements of the Securities Act; or (B) the offer and sale
is outside the United States and to other than a U.S. Person.






(iii)           The Investor agrees that with respect to the Securities until
the expiration of the Restricted Period:


1.the Investor, its agents or its representatives have not and will not solicit
offers to buy, offer for sale or sell any of the Securities, or any beneficial
interest therein in the United States or to or for the account of a U.S. Person
during the Restricted Period; and


2.notwithstanding the foregoing, prior to the expiration of the Restricted
Period the Securities shall not be offered or sold by the holder thereof unless
such offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. Person (as such terms are defined in Regulation S), the sale
is made pursuant to an effective registration statement or pursuant to an
exemption from the registration requirements of the Securities Act; or (B) the
offer and sale is outside the United States and to other than a U.S. Person; and


3.the Investor will not engage in hedging transactions with regard to the
Securities unless in compliance with the Securities Act.






The foregoing restrictions are binding upon subsequent transferees of the
Securities, except for transferees pursuant to an effective registration
statement.  The Investor agrees that after the Restricted Period, the Securities
may be offered or sold within the United States or to or for the account of a
U.S. Person only pursuant to applicable securities laws, including, without
limitation, Regulation S.
 
(iv)        The Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or other general solicitation or
advertisement.  The Investor has not engaged, nor is it aware that any party has
engaged, and the Investor will not engage or cause any third party to engage, in
any “directed selling efforts," as such term is defined in Regulation S, in the
United States with respect to the Securities.


(v)         The Investor: (1) is domiciled and has its principal place of
business outside the United States; (2) certifies it is not a U.S. Person and is
not acquiring the Securities for the account or benefit of any U.S. Person; and
(3) at the time of the Closing, the Investor or persons acting on the Investor's
behalf in connection therewith will be located outside the United States.


(vi)        At the time of offering to the Investor and communication of the
Investor's order to purchase the Securities and at the time of the Investor's
execution of this Agreement, the Investor or persons acting on the Investor's
behalf in connection therewith were located outside the United States.


(vii)       The Investor is not a “distributor” (as defined in Regulation S) or
a “dealer” (as defined in the Securities Act).


(viii)      The Investor acknowledges that the Company shall make a notation in
its stock books regarding the restrictions on transfer set forth in this
Agreement and shall transfer such shares on the books of the Company only to the
extent consistent therewith.  In particular, the Investor acknowledges that the
Company shall refuse to register any




--------------------------------------------------------------------------------




transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to registration pursuant to the Securities Act or
pursuant to an available exemption from registration.


(ix)         The Investor hereby represents that the Investor is satisfied as to
the full observance of the laws of the Investor's jurisdiction in connection
with any invitation to subscribe for the Securities or any use of the Agreement,
including (i) the legal requirements within such Investor's jurisdiction for the
purchase of the Securities, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the
Securities.  The Investor's subscription and payment for, and the Investor's
continued beneficial ownership of, the Securities will not violate any
applicable securities or other laws of the Investor's jurisdiction.


(x)          The Investor is a resident of a country (an “International
Jurisdiction”) other than Canada or the United States and the decision to
subscribe for the Securities was taken in such International Jurisdiction.


(xi)         The delivery of this Subscription Agreement, the acceptance of it
by the Company and the issuance of the Securities to the Investor complies with
all laws applicable to the Investor, including the laws of the Investor's
jurisdiction of formation, and all other applicable laws, and will not cause the
Company to become subject to, or require it to comply with, any disclosure,
prospectus, filing or reporting requirements under any applicable laws of the
International Jurisdiction.


(xii)        The Investor is knowledgeable of, or has been independently advised
as to, the application or jurisdiction of the securities laws of the
International Jurisdiction which would apply to the subscription (other than the
securities laws of Canada and the United States).


(xiii)       The Investor is purchasing the Securities pursuant to exemptions
from the prospectus and registration requirements (or their equivalent) under
the applicable securities laws of that International Jurisdiction or, if such is
not applicable, each is permitted to purchase the Securities under the
applicable securities laws of the International Jurisdiction without the need to
rely on an exemption.


(xiv)       The applicable securities laws do not require the Company to
register any of the Securities, file a prospectus or similar document, or make
any filings or disclosures or seek any approvals of any kind whatsoever from any
regulatory authority of any kind whatsoever in the International Jurisdiction.
 
(xv)       The Investor will not sell, transfer or dispose of the Securities
except in accordance with all applicable laws, including, without limitation,
applicable securities laws of each of International Jurisdiction, Canada and the
United States, and the Investor acknowledges that the Company shall have no
obligation to register any such purported sale, transfer or disposition which
violates applicable, International Jurisdiction, Canadian or United States or
other securities laws.


(xvi)      Investor Status.  Investor is an “Accredited Investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) under the Securities Act.  In
general, an Accredited Investor is deemed to be an institution with assets in
excess of $5,000,000 or individuals with net worth in excess of $1,000,000
(excluding the value of an Investor's home) or annual income exceeding $200,000,
or $300,000 jointly with their spouse and is defined on Schedule A hereto.


(xvii)     Experience of Investor.  The Investor, either alone or together with
its representatives, has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Investor is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.


(d)     Access to Information. The Investor has reviewed the SEC Reports (as
that term is defined in Section 4(g)), as well as a confidential draft of the
Company's report on Form 10-Q for the quarter ended March 31, 2012, to be filed
on or before May 15, 2012 (the “Supplemental Information”). The Investor has
also been afforded the opportunity to ask questions of, and receive answers
from, the officers and/or directors of the Company concerning the terms and
conditions of the Offering and to obtain any additional information, to the
extent that the Company possesses such information, which Investor considers
necessary and appropriate in order to permit Investor to evaluate the merits and




--------------------------------------------------------------------------------




risks of an investment in the Units. It is understood that all documents,
records, and books pertaining to this investment have been made available for
inspection by the Investor during reasonable business hours at the Company's
principal place of business. Notwithstanding the foregoing, it is understood
that the Investor is purchasing the Units without being furnished any prospectus
setting forth all of the information that would be required to be furnished
under the Securities Act and this Offering has not been passed upon or the
merits thereof endorsed or approved by any state or federal authorities.
4.    Representations and Warranties of the Company.
The Company hereby makes the following representations and warranties to the
Investor:
(a)    Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Subscription Agreement, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company,
taken as a whole, or (iii) a material adverse effect on the Company's ability to
perform in any material respect on a timely basis its obligations under this
Subscription Agreement (any of (i), (ii), or (iii), a “Material Adverse
Effect”).
(b)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering, to issue the Units
and, upon due exercise of the Warrants, to duly issue the shares of Common Stock
deliverable thereunder. The execution and delivery of this Subscription
Agreement and the Units by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, other than the Required Approvals (as defined below). This
Subscription Agreement, when executed and delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
(c)    No Conflicts. The execution, delivery, and performance of this
Subscription Agreement by the Company and the consummation by the Company of the
Offering and issuance of the Units does not and will not: (i) conflict with or
violate any provision of the Company's certificate or articles of incorporation,
bylaws or other organizational or charter documents or (ii) subject to obtaining
the Required Approvals, conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of any agreement, credit facility,
debt, or other instrument (evidencing the Company's debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree, or other restriction of
any court or governmental authority as currently in effect to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate have a Material Adverse Effect.
(d)    Filings, Consents, and Approvals. The Company is not required to obtain
any consent, waiver, authorization, or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local, or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Subscription Agreement, other
than: (i) the filing with the Securities and Exchange Commission (“Commission”)
of the Registration Statement pursuant to Section 5, (ii) the filing with the
Commission of a Form D pursuant to Commission Regulation D (as applicable),
(iii) any applicable Blue Sky filings, and (iv) listing with the NYSE Amex
(collectively, the “Required Approvals”).
(e)    Issuance of the Units. The Units, and each component or underlying
security, are duly authorized and, when issued and paid for in accordance with
this Subscription Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens, and not subject to any preemptive
rights. The Company will reserve from its duly authorized capital stock a number
of shares of Common Stock required for issuance of the Warrant Shares.




--------------------------------------------------------------------------------




(f)    Capitalization. The number of shares and type of all authorized, issued,
and outstanding capital stock of the Company is as set forth in the SEC Reports
as of the respective dates set forth therein. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the Offering; provided that it is understood that the Company's
Series E Preferred Stock (and the warrants issued in connection with such Series
E Preferred Stock) have certain anti-dilution rights as described in the SEC
Reports. No further approval or authorization of any stockholder, the Board of
Directors of the Company, or others is required for the issuance and sale of the
Units and the underlying Warrant Shares. Upon exercise of the Warrants in
accordance with their terms, the Warrant Shares issuable thereby will be deemed
duly authorized, validly issued, fully paid and non-accessible in all respects.
(g)    SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the one year preceding
the date hereof (or such shorter period as the Company was required by law to
file such material) (the foregoing materials being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
advised Investor(s) that a copy of each of the SEC Reports (together with all
exhibits and schedules thereto and as amended to date) is available at
http://www.sec.gov, a website maintained by the Commission where Investor(s) may
view the SEC Reports.
(h)    Private Placement. Assuming the accuracy of the Investor representations
and warranties set forth in Section 3, no registration under the Securities Act
is required for the offer and sale of the Units by the Company to the Investor
as contemplated hereby or the exercise of the Warrants.
(i)    No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising. The Company has offered the Units
for sale only to each investor in the Offering and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
5.    Registration Rights. If, at any time after June 1, 2012 the Company shall
determine to prepare and file with the Securities and Exchange Commission (the
“SEC”) a registration statement relating to an offering for its own account or
the account of others under the Securities Act of 1933, as amended (the
“Securities Act”) or any of its equity securities (a "Registration Statement"),
other than a pre-effective or post-effective amendment to a current registration
statement or other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans and so long as Investor's Shares qualify for inclusion on the SEC
form being utilized by the Company, then the Company shall provide to Investor
with respect to the Shares (hereinafter, the “Registrable Securities”) the
opportunity to have such Registrable Securities included in such Registration
Statement; provided, that the Company shall only be required to provide such
opportunity until the earliest of (i) the date all of such Registrable
Securities have been sold pursuant to a Registration Statement, (ii) the date
all of such Registrable Securities have otherwise been transferred to persons
who may trade such shares without restriction under the Securities Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend, and (iii) the date all of such
Registrable Securities may be sold without volume or manner of sale limitations
pursuant to Rule 144 (the "Effectiveness Period").  In connection with any
registration:


(i)  Investor may not participate in any registration hereunder which is
underwritten unless Investor (A) agrees to sell its securities on the basis
provided in any underwriting arrangements approved by the Company and (B) with
respect to any registration, timely completes and executes all questionnaires
and other customary documents.
 
(ii)  All fees, disbursements and out-of-pocket expenses and costs incurred by
the Company in connection with the preparation and filing of the Registration
Statement shall be borne by the Company.  Investor shall bear any reasonable
cost of underwriting and/or brokerage discounts, fees, and commissions, if any,
applicable to the Registrable Securities being registered and sold by an
underwriter for the Investor  and the fees and expenses of the Investor's
counsel.  The Company shall use its reasonable best efforts to qualify any of
the Registrable Securities for sale in such states as the Investor reasonably
designates provided that the Company shall not be required to qualify in any
state which will require an escrow or other restriction relating to the Company
and/or the sellers, or which will require the Company to qualify to do business
in such state or require the Company to file therein any general consent to
service of process and the Company shall in no event be required to qualify in
greater than five states.




--------------------------------------------------------------------------------




 
(iii) Notwithstanding any other provisions hereof, with respect to an
underwritten public offering by the Company, if the managing underwriter advises
the Company that marketing or other factors require a limitation of the number
of shares to be underwritten, then there shall be excluded from such
registration and underwriting to the extent necessary to satisfy such
limitation, Registrable Securities held by the Investor prior to any cutback of
shares to be sold for the Company or any other holder of shares with
registration rights.  Further, the Investor shall agree not to sell any
Registrable Securities included in the underwritten public offering for such
period as may be reasonably required by the managing underwriter.  In connection
with filing any Registration Statement; if the SEC limits the amount of
securities to be registered, then the Company shall be allowed to exclude the
Registrable Securities from the Registration Statement prior to excluding any
securities it desires to register on its own account and any securities entitled
to registration rights under any other agreement to which the Company is a
party.


6.    Other Agreements of the Company and the Investor.
(a)    Exercise Procedures. The form of Notice of Exercise included in the
Warrants sets forth the totality of the procedures required of the Investor in
order to exercise the Warrants.
(b)    Press Releases. The Company may issue a press release if required upon
the final closing of the offering and in its reasonable discretion.
(c)     Confidentiality. Each Investor agrees that he, she or it will keep
confidential and will not disclose, divulge or use for any purpose any
confidential, proprietary or secret information, including the Supplemental
Information, which such Investor may obtain from the Company pursuant to
financial statements, reports and other materials or information submitted by
the Company to such Investor pursuant to or in connection with this Subscription
Agreement or otherwise (but not including the filed SEC Reports) (“Confidential
Information”), unless such Confidential Information is known, or until such
Confidential Information becomes known, to the public (other than as a result of
a breach of this section by such Investor); provided, however, that an Investor
may disclose Confidential Information (i) to his, her or its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring his, her or its investment
in the Company, or (ii) as may otherwise be required by law, provided that the
Investor takes reasonable steps to minimize the extent of any such required
disclosure and promptly notifies the Company when it becomes aware of such legal
requirement.
7.    Miscellaneous.
(a)    Termination. The Investor agrees that he shall not cancel, terminate, or
revoke this Subscription Agreement or any agreement of the Investor made
hereunder other than as set forth herein, and that this Subscription Agreement
shall survive the death or disability of the Investor. If the Company elects to
cancel this Subscription Agreement, provided that it returns to the Investor,
without interest and without deduction, all sums paid by the Investor, this
Offer shall be null and void and of no further force and effect, and no party
shall have any rights against any other party hereunder.
(b)    Entire Agreement. This Subscription Agreement, together with the
schedules and exhibits hereto, contains the entire understanding of the Company
and the Investor with respect to the subject matter hereof.
(c)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the second Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (b) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
to the Investor at his address set forth on the Investor Signature Page, and to
the Company at the addresses set forth in the SEC Reports.
(d)    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, or
in the case of a waiver, by the Company and the individual Investor. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
(e)    Construction. The headings herein are for convenience only, do not
constitute a part of this Subscription Agreement and shall not be deemed to
limit or affect any of the provisions hereof.
(f)    Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the




--------------------------------------------------------------------------------




parties and their successors and permitted assigns. The Company may not assign
this Subscription Agreement or any rights or obligations hereunder without the
prior written consent of each Investor in the Offering. Investor may assign any
or all of its rights under this Agreement to any Person to whom Investor assigns
or transfers any of the Common Shares or Warrant Shares.
(g)    No Third-Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
(h)    Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Subscription
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees, or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Subscription Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of this Subscription Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys'
fees and other costs and expenses incurred with the investigation, preparation,
and prosecution of such action or proceeding.
(i)    Survival. The representations and warranties contained herein shall
survive the closing of the transaction hereunder.
(j)    Execution. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.
(k)    Severability. If any provision of this Subscription Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Subscription Agreement shall not in
any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Subscription Agreement.
(l)    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under this Subscription
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
(m)    Fees and Expenses. Except as provided in writing, the parties hereto
shall be responsible for their own legal and other expenses, if any, in
connection with this transaction.


 




--------------------------------------------------------------------------------






INVESTOR SIGNATURE PAGE FOR NEOSTEM, INC. SUBSCRIPTION AGREEMENT
Please print or type, Use ink only. (All Parties Must Sign)
The undersigned Investor hereby certifies that he (i) has received and relied
solely upon the SEC Reports, this Subscription Agreement and their respective
exhibits and schedules, (ii) agrees to all the terms and conditions of this
Subscription Agreement, (iii) meets the suitability standards set forth herein
and (iv) is a resident of the state or foreign jurisdiction indicated below.
Dollar Amount of Units Subscribed for: $________________________            
    If other than individual check one         Name of Investor (Print)        
        and indicate capacity of signatory
             under the signature:
______________________________________________    ¨ Trust
Name of Joint Investor (if any) (Print)         ¨ Estate
¨ Uniform Gifts to Minors Act
______________________________________________     State of             
Signature of Investor                ¨ Attorney-in-fact
¨ Corporation
______________________________________________    ¨ Other
Signature of Joint Investor (if any)
    If Joint Ownership, Check one:
______________________________________________    ¨ Joint Tenants with Right of
     Capacity of Signatory (if applicable)              Survivorship
¨ Tenants in Common
______________________________________________    ¨ Tenants by the Entirety
Social Security or Taxpayer Identification Number        ¨ Community Property


Investor Address:                        Backup Withholding Statement:
¨ Please check this box only if the
______________________________________________     investor is subject to backup
Street Address                 withholding
      
______________________________________________    Foreign Person:
City        State        Zip Code        ¨ Please check this box only if the
                                 investor is a nonresident alien,
Foreign partnership, foreign trust,
Corporation, or foreign estate


Telephone: (_____)____________________            Country_________________
Passport#________________
Fax: (_____)____________________             ID#_____________________
E-mail: _________________________                ID Type
_________________                                                             
Address for Delivery of Units (if different from above):
                            
______________________________________________
City        State        Zip Code












--------------------------------------------------------------------------------




THE SUBSCRIPTION FOR UNITS OF NEOSTEM, INC. BY THE ABOVE NAMED INVESTOR(S) IS
ACCEPTED THIS ________ DAY OF MAY 2012.


            NEOSTEM, INC.




By:                    
Name: Robin L. Smith
Title: Chairman and CEO




--------------------------------------------------------------------------------




Schedule A


Accredited Investor


An “accredited Investor” means:


i.
a bank, insurance company, registered investment company, business development
company, or small business investment company;



ii.
an employee benefit plan, within the meaning of the Employee Retirement Income
Security Act, if a bank, insurance company, or registered investment adviser
makes the investment decisions, or if the plan has total assets in excess of $5
million;



iii.
a charitable organization, corporation, or partnership with assets exceeding $5
million;



iv.
a director, executive officer, or general partner of the company selling the
securities;



v.
a business in which all the equity owners are accredited investors;



vi.
a natural person who has individual net worth, or joint net worth with the
person's spouse, that exceeds $1 million at the time of the purchase, exclusive
of the value of the person's primary residence;



vii.
a natural person with income exceeding $200,000 in each of the two most recent
years or joint income with a spouse exceeding $300,000 for those years and a
reasonable expectation of the same income level in the current year; or



viii.
a trust with assets in excess of $5 million, not formed to acquire the
securities offered, whose purchases a sophisticated person makes.



 


 
 




--------------------------------------------------------------------------------




Schedule B


U.S. Person


A "U.S. person" means:


i.
Any natural person resident in the United States;



ii.
Any partnership or corporation organized or incorporated under the laws of the
United States;



iii.
Any estate of which any executor or administrator is a U.S. person;



iv.
Any trust of which any trustee is a U.S. person;



v.
Any agency or branch of a foreign entity located in the United States;



vi.
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



vii.
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and



viii.
Any partnership or corporation if:



a.
Organized or incorporated under the laws of any foreign jurisdiction; and



b.
Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.









 
 


 






--------------------------------------------------------------------------------




Schedule C


Non-U.S. Person


The following are not "U.S. persons":


i.
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;



ii.
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:



a.
An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and



b.
The estate is governed by foreign law;



iii.
Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;



iv.
An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;



v.
Any agency or branch of a U.S. person located outside the United States if:



a.
The agency or branch operates for valid business reasons; and



b.
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and



vi.
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.



















                            








